DETAILED ACTION
	The following action is in response to the election filed for application 16/684,467 on November 2, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joe ‘783.  With regard to claim 1, Joe teaches a method of controlling engine on of a hybrid vehicle, the method comprising: determining, by a controller, a shift pattern of the hybrid vehicle between a plurality of regions (Fig. 7); determining, by the controller, a shifting possibility of the hybrid vehicle from each of the plurality of regions S403; and determining, by the controller, an engine-on strategy of the hybrid vehicle on a basis of the determined shifting possibility, and controlling an engine of the hybrid vehicle to be on or off in accordance with the determined engine-on strategy (Fig. 10).  With regard to claim 2, Joe teaches the method, wherein in the determining the shift pattern of the hybrid vehicle between the plurality of regions, determining which region the shift pattern is on a basis of at least one of an accelerator pedal stroke, a  by the transmission control unit and controlling an engine of the hybrid vehicle to be on or off in accordance with the determined engine-on strategy (Fig. 10).  With regard to claim 17, Joe teaches the system, further including: data collection unit connected to the TCU and collecting at least one piece of data among an accelerator pedal stroke, a variation of the accelerator pedal stroke, a vehicle speed, and a variation of the vehicle speed (Fig. 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-15 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Joe as applied to claims 1 and 16 above, respectively, and further in view of Mizushima 520.  With regard to claim 14, Joe teaches the method, further including:  24 DB1/ 109915978.1after the determining the engine-on strategy of the hybrid vehicle on a basis of the determined shifting possibility, and controlling the engine of the hybrid vehicle to be on or off in accordance with the determined engine-on strategy 2302a.  Joe lacks the specific teaching of displaying that the on or off of the engine is controlled in accordance with the determined engine-on strategy.  Mizushima teaches a hybrid vehicle comprising a display 44 that will display the on or off of the engine controlled in accordance with a determined engine-on strategy.  It would have been obvious to one of ordinary skill at the time of the invention to modify Joe to employ a display that will display the on or off of the engine controlled in accordance with a determined engine-on strategy in view of Mizushima in order to keep the driver informed of the vehicle driving conditions as well as reduce unexpected torque occurrences.  With regard to claim 15, Joe and Mizushima teach the method, wherein in the displaying that the on or off of the engine is controlled in accordance with the determined engine-on strategy, displaying whether the engine of the hybrid vehicle is on previously (EV off), or the on of the engine is retarded (2301a before 2302a) in accordance with the determined shifting possibility (EV off).  With regard to claim 18, Joe teaches the system, but lacks the teaching of a display unit displaying that the on or off of the engine of the hybrid vehicle is performed on a basis of the shifting possibility under cooperative control of the TCU and the HCU.  Mizushima teaches a hybrid vehicle comprising a display 44 that will display the on or off of the engine controlled in accordance with a determined engine-on strategy.  It would .

Suggestions for Applicant
	Upon initial review, it appears as the limitations of claims 4, 6, and 8-13 consist of limitations that would overcome the cited art.  However, this is based on the under understanding that the possibility of shifting and region determination is based on a variation of the accelerator pedal stroke.  Claim 8 suffers from the same issues as claims 2 and 17.  In paragraph 61 of the specification, it is sated that the times to reach a shift start are calculated via a variation of the accelerator pedal stroke, and not just the current accelerator pedal stroke.  
	It is suggested applicant do the following:
Remove “an accelerator pedal stroke” from claims 2 and 17.
Amend claims 1 and 16 to include the limitations of claims 2-4 (thereby no longer needing claim 17).
Amend claim 7 to replace “a current accelerator pedal stroke” with “a variation of a current accelerator pedal stroke.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim ‘750 and Otake ‘826 have been cited to show vehicle displays to show the current and former running status of engines within hybrid vehicles.
Lee ‘497 has been cited to show a hybrid vehicle with a plurality of shift regions (Fig. 1A), determining a shift possibility S540, and determining an engine-on strategy based on the shifting possibility (Fig. 5A).
Naito ‘460 has been cited to show a hybrid vehicle with a plurality of shift regions (Fig. 5), determining a shift possibility S50, and determining an engine-on strategy based on the shifting possibility S60.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses 
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 10, 2021